            Case 2:21-cv-00602-NBF Document 1 Filed 05/06/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                     :                    21-602
 FABIENNE PIERRE-LOUIS,                              :       Case No. ________________
                                                     :
                         Plaintiff,                  :
         vs.                                         :
                                                     :
 MIDLAND CREDIT MANAGEMENT, INC.,                    :
                                                     :
                                                     :
                         Defendant.                  :
                                                     :

                                      NOTICE OF REMOVAL

       Defendant, Midland Credit Management, Inc. (“Defendant” or “Midland”), by and through

its undersigned counsel, hereby files this Notice of Removal pursuant to 28 U.S.C. §1441(a). The

grounds for this removal are set forth as follows:

       1.      On or about April 16, 2021, Plaintiff, Fabienne Pierre-Louis (the “Plaintiff”), filed

a Complaint in the Court of Common Pleas of Allegheny County, Pennsylvania entitled Fabienne

Pierre-Louis v. Midland Credit Management, Inc., at Docket Number AR-21-001737 (the “State

Court Action”).

       2.      Pursuant to § 1446(a), a copy of the Complaint, which constitutes copies of all

“process, pleadings, and orders” in the State Court Action is attached hereto as Exhibit 1.

       3.      Plaintiff’s Complaint alleges that Midland violated the Fair Debt Collection

Practices Act, 15 U.S.C. §1692, et seq. (hereinafter, the “FDCPA”), in connection with Midland’s

alleged efforts to collect certain debt owed by Plaintiff.

       4.      Plaintiff’s action is a civil action over which this Court has original jurisdiction

under 28 U.S.C. §1331 and is one which may be removed to this Court by Defendant pursuant to
            Case 2:21-cv-00602-NBF Document 1 Filed 05/06/21 Page 2 of 4




the provisions of 28 U.S.C. §1441(a) because the Complaint alleges violations against Defendant

under the FDCPA.

       5.      This Notice of Removal is being timely filed within thirty (30) days of receipt of

the Complaint as required by 28 U.S.C. §1446(b).

       6.      Pursuant to 28 U.S.C. §1446(d), a copy of this Notice of Removal is being served

upon Plaintiff and a copy is being filed with the Prothonotary for the Court of Common Pleas of

Allegheny County, Pennsylvania.

       7.      A copy of the Notice of Filing of Notice of Removal, which is being filed with the

clerk of the state court in which the action is pending (and which will be served on Plaintiff’s

counsel pursuant to 28 U.S.C. § 1446(d)), is attached hereto as Exhibit 2.

       8.      This Court is part of the “district and division” embracing the place where the

Complaint was filed—Allegheny County, Pennsylvania—and so this Court is the proper venue for

purposes of removal. 28 U.S.C. § 1446(a).

       9.      This Notice of Removal is signed pursuant to Fed. R. Civ. P. 11. See 28 U.S.C. §

1446(a).

       10.     If Plaintiff seeks to remand this case, or this Court considers remand sua sponte,

Defendant respectfully requests the opportunity to submit such additional argument or evidence in

support of removal as may be necessary.




                                                2
          Case 2:21-cv-00602-NBF Document 1 Filed 05/06/21 Page 3 of 4




       WHEREFORE, Midland Credit Management, Inc. respectfully requests that this action

be removed to the United States District Court for the Western District of Pennsylvania.


                                            Respectfully submitted,

                                            BLANK ROME, LLP


Dated: May 6, 2021                          /s/ Michael P. Trainor
                                            Michael P. Trainor, Esq., Attorney ID No. 209299
                                            One Logan Square – 130 N. 18th Street
                                            Philadelphia, PA 19103
                                            Tel. (215) 569-5685
                                            Fax (215) 832-5685
                                            Email: mtrainor@blankrome.com
                                            Counsel for Midland Credit Management, Inc.




                                                3
          Case 2:21-cv-00602-NBF Document 1 Filed 05/06/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I, Michael P. Trainor, hereby certify that a true and correct copy of the foregoing document
was served upon the following individuals via electronic and regular mail.

                              J.P. Ward & Associates, LLC
                              Joshua Ward, Esq.
                              Jordan Kurth, Esq.
                              Kyle Steenland, Esq.
                              The Rubicon Building
                              201 South Highland Avenue, Suite 201
                              Pittsburgh, PA 15206
                              jward@jpward.com
                              jkurth@jpward.com
                              ksteenland@jpward.com
                              Counsel for Plaintiff


                                             /s/ Michael P. Trainor___________________
                                             Michael P. Trainor




                                                4
